



LOWE’S COMPANIES, INC.


AMENDED AND RESTATED
DIRECTORS’ STOCK OPTION AND
DEFERRED STOCK UNIT PLAN











--------------------------------------------------------------------------------







TABLE OF CONTENTS






     
Page
ARTICLE I DEFINITIONS
1
 
1.01
Acceleration Date
1
 
1.02
Agreement
1
 
1.03
Award Date
1
 
1.04
Board
1
 
1.05
Change in Control
1
 
1.06
Code
2
 
1.07
Common Stock
2
 
1.08
Company
3
 
1.09
Deferral Account
3
 
1.10
Deferred Stock Unit
3
 
1.11
Deferred Stock Unit Agreement
3
 
1.12
Effective Date
3
 
1.13
Exchange Act
3
 
1.14
Expiration Date
3
 
1.15
Fair Market Value
3
 
1.16
Option
4
 
1.17
Option Agreement
4
 
1.18
Participant
4
 
1.19
Plan
4
 
1.20
Vesting Date
4
       
ARTICLE II PURPOSES
4
       
ARTICLE III ADMINISTRATION
5
       
ARTICLE IV ELIGIBILITY AND GRANTS
5
       
ARTICLE V STOCK SUBJECT TO PLAN
5
 
5.01
Shares Issued
5
 
5.02
Aggregate Limit
5
 
5.03
Reallocation of Shares
6
       
ARTICLE VI OPTION TERMS
6
 
6.01
Option Grant
6
 
6.02
Option Price
6
 
6.03
Maximum Option Period
6
 
6.04
Exercise
6
 
6.05
Merger, Dissolution
8
 
6.06
Minimum Exercise
8
 
6.07
Payment
8
     
 
ARTICLE VII DEFERRED STOCK UNIT TERMS
8
 
7.01
Grant
8
 
7.02
Vesting
9
 
7.03
Dividend Equivalent Credits
9
 
7.04
Distribution of Deferral Accounts
9
       
ARTICLE VIII GENERAL
9
 
8.01
Nontransferability
9
 
8.02
Limited Transferability
9
 
8.03
Status
10
 
8.04
Shareholder Rights
10
       
ARTICLE IX INDEMNIFICATION
10
       
ARTICLE X ADJUSTMENT UPON CHANGE IN COMMON STOCK
11
       
ARTICLE XI COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
11
     
 
ARTICLE XII GENERAL PROVISIONS
12
 
12.01
Effect on Service
12
 
12.02
Unfunded Plan
12
 
12.03
Rules of Construction
12
     
 
ARTICLE XIII AMENDMENT
12
       
ARTICLE XIV DURATION OF PLAN
13
       
ARTICLE XV EFFECTIVE DATE OF AMENDED AND RESTATED PLAN
13

 
 

--------------------------------------------------------------------------------


ARTICLE I


DEFINITIONS


1.01 Acceleration Date.


Acceleration Date means the earlier of (i) the date that the Board approves a
transaction or series of transactions which, if consummated, would result in a
Change in Control or (ii) the date that an agreement is entered into with
respect to a transaction or series of transactions which, if consummated, would
result in a Change in Control.


1.02 Agreement. 


Agreement means an Option Agreement or a Deferred Stock Unit Agreement.


1.03 Award Date.


Award Date means the date of the first Board meeting after each annual meeting
of the Company’s shareholders during the term of this Plan.


1.04 Board.


Board means the Board of Directors of the Company.


1.05 Change in Control.


Change in Control means and includes the occurrence of any one of the following
events:


(i) individuals who, at the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the Exchange Act
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any “person” (as such term is defined in Section
3(a)(9) of the Exchange Act and as used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director;


(ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent or more of the combined voting power of the Company’s then
outstanding securities

1

--------------------------------------------------------------------------------



eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (ii)
shall not be deemed to be a Change in Control of the Company by virtue of any of
the following acquisitions: (A) an acquisition directly by or from the Company
or any Affiliate; (B) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (C) an
acquisition by an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)); or


(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
sixty percent of the total voting power of (x) the corporation resulting from
such Reorganization or the corporation which as acquired all or substantially
all of the assets of the Company (in either case, the “Surviving Corporation”),
or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of one hundred percent of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which Company Voting Securities were converted
pursuant to such Reorganization or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than (x) the Company, (y) any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation, or (z) a person who immediately
prior to the Reorganization or Sale was the beneficial owner of twenty-five
percent or more of the outstanding Company Voting Securities) is the beneficial
owner, directly or indirectly, of twenty-five percent or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”).


1.06 Code.


Code means the Internal Revenue Code of 1986, and any amendments thereto.


1.07 Common Stock.


Common stock means the common stock of the Company.

2

--------------------------------------------------------------------------------







1.08 Company.


Company means Lowe’s Companies, Inc.


1.09 Deferral Account.


Deferral Account means the individual bookkeeping account maintained by the
Company for a Participant to record the Participant’s Deferred Stock Units
awarded under the Plan.


1.10 Deferred Stock Unit.


Deferred Stock Unit means a unit granted to a Participant by the Company in
accordance with Section 7.01 or credited to the Participant’s Deferral Account
in accordance with Section 7.03, with each such unit representing the right to
receive one share of Common Stock.


1.11 Deferred Stock Unit Agreement.


Deferred Stock Unit Agreement means a written agreement (including any amendment
or supplement thereto) between the Company and a Participant specifying the
terms and conditions of a Deferred Stock Unit granted to such Participant.


1.12 Effective Date.


Effective Date means the date this amended and restated Plan is effective as
provided in Article XV.


1.13 Exchange Act.


Exchange Act means the Securities Exchange Act of 1934, as amended.


1.14 Expiration Date.


Expiration Date means, with respect to an Option granted under this Plan, the
date that is seven years after the date on which such Option was granted.




1.15 Fair Market Value.


Fair Market Value means, on any given date, the closing price of a share of
Common Stock as reported on the New York Stock Exchange composite tape on such
date, or if the Common Stock was not traded on the New York Stock Exchange on
such day, then on the next preceding day that the Common Stock was traded on
such exchange, all as reported by such source as the Board may select.

3

--------------------------------------------------------------------------------







1.16 Option.


Option means a stock option which entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement as described in Article VI.


1.17 Option Agreement.


Option Agreement means a written agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of an Option granted to such Participant.


1.18 Participant.


Participant means a member of the Board who, on the applicable Award Date, is
not an employee or officer of the Company and who participates in the Plan.


1.19 Plan.


Plan means the Lowe’s Companies, Inc. Amended and Restated Directors’ Stock
Option and Deferred Stock Unit Plan.


1.20 Vesting Date.


Vesting Date means May 15.




ARTICLE II


PURPOSES


The Plan is intended (i) to assist the Company in recruiting and retaining
directors and (ii) to provide a greater identity of interest between
Participants and shareholders by enabling Participants to participate in the
future success of the Company. The Plan is intended to permit the grant of
Options and, after the Effective Date of this Plan, Deferred Stock Units to
non-employee directors of the Company. The proceeds received by the Company from
the sale of Common Stock pursuant to the exercise of an Option granted under
this Plan shall be used for general corporate purposes.

4

--------------------------------------------------------------------------------







ARTICLE III


ADMINISTRATION


The Plan shall be administered by the Board. The Board shall have authority to
grant Options and Deferred Stock Units upon such terms (not inconsistent with
the provisions of this Plan) as the Board may consider appropriate. In addition,
the Board shall have complete authority to interpret all provisions of this
Plan; to prescribe the form of Option Agreements and Deferred Stock Unit
Agreements; to adopt, amend, and rescind rules and regulations pertaining to the
administration of the Plan; and to make all other determinations necessary or
advisable for the administration of this Plan. The express grant in the Plan of
any specific power to the Board shall not be construed as limiting any other
power or authority of the Board. Any decision made, or action taken, by the
Board in connection with the administration of this Plan shall be final and
conclusive. No member of the Board shall be liable for any act done in good
faith with respect to this Plan or any Agreement, Deferred Stock Unit or Option.
All expenses of administering this Plan shall be borne by the Company.




ARTICLE IV


ELIGIBILITY AND GRANTS


Each member of the Board who is not an employee of the Company shall be eligible
to be a Participant in the Plan. Effective on and after the Effective Date of
this Plan, the Board may grant Options or Deferred Stock Units to Participants
in accordance with Section 6.01 or Section 7.01 of the Plan.




ARTICLE V


STOCK SUBJECT TO PLAN


5.01 Shares Issued.


Upon the exercise of any Option the Company shall deliver to the Participant (or
the Participant’s broker, if the Participant so directs), shares of Common Stock
from its authorized but unissued Common Stock.


5.02 Aggregate Limit.


The maximum aggregate number of shares of Common Stock that may be issued under
this Plan is 500,000 shares, subject to adjustment as provided in Article X.

5

--------------------------------------------------------------------------------







5.03 Reallocation of Shares.


If an Option or Deferred Stock Unit is terminated, in whole or in part, for any
reason other than the exercise of the Option or conversion of the Deferred Stock
Unit to shares of Common Stock, the number of shares of Common Stock allocated
to the Option or Deferred Stock Unit or portion thereof may be reallocated to
other Options or Deferred Stock Units to be granted under this Plan.




ARTICLE VI


OPTION TERMS


6.01 Option Grant.


On any Award Date for which the Board has elected to grant Options under the
Plan, each Participant on such Award Date shall be granted an Option for 4,000
shares of Common Stock.


6.02 Option Price.


The price per share for Common Stock purchased on the exercise of an Option
shall be the Fair Market Value on the date the Option is granted.


6.03 Maximum Option Period.


An Option granted under this Plan may not be exercised after the Expiration Date
for such Option.


6.04 Exercise.


(a) General. Except as provided in Sections 6.04(b) through (f), an Option
granted under this Plan shall become exercisable with respect to one-third of
the shares of Common Stock subject to the Option on each of the three Vesting
Dates following the Award Date of the Option. Once an Option has become
exercisable in accordance with the preceding sentence, it shall continue to be
exercisable until the expiration of Participant’s rights under Sections 6.04(b)
through (f). Once an Option has become exercisable it may be exercised in whole
at any time or in part from time to time at such times and in compliance with
such requirements as the Board shall determine. An Option granted under this
Plan may be exercised with respect to any number of whole shares less than the
full number for which the Option could be exercised. A partial exercise of an
Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option.

6

--------------------------------------------------------------------------------







(b) Exercise in the Event of Death. An Option granted under this Plan shall be
exercisable for all or part of the number of shares of Common Stock that the
Participant was entitled to purchase pursuant to Section 6.04(a), reduced by the
number of shares for which the Option was previously exercised, in the event the
Participant dies while a member of the Board and prior to the Expiration Date
and prior to the termination of the Participant’s rights under Section 6.04(d)
or (e). In that event the Option or Options may be exercised by the
Participant’s estate, or the person or persons to whom the Participant’s rights
under the Option or Options shall pass by will or the laws of descent and
distribution. Participant’s estate or such persons may exercise the Option or
Options during the remainder of the period preceding the Expiration Date.


(c) Exercise in the Event of Disability. An Option granted under this Plan shall
be exercisable for all or part of the number of shares of Common Stock that the
Participant was entitled to purchase pursuant to Section 6.04(a), reduced by the
number of shares for which the Option was previously exercised, if the
Participant becomes permanently and totally disabled within the meaning of
section 22(e)(3) of the Code (“Permanently and Totally Disabled”) while a member
of the Board and prior to the Expiration Date and prior to the termination of
the Participant’s rights under Section 6.04(d) or (e). In that event, the
Participant may exercise the Option or Options during the remainder of the
period preceding the Expiration Date or within one year of the date he ceases to
serve on the Board on account of being Permanently and Totally Disabled,
whichever is shorter.


(d) Exercise After Termination of Service. Except as provided in
Sections 6.04(b), (c), and (e), an Option granted under this Plan shall be
exercisable for all or part of the number of shares that the Participant was
entitled to purchase pursuant paragraph 6.04(a), reduced by the number of shares
for which the Option was previously exercised, if the Participant ceases to be a
member of the Board prior to the Expiration Date. In that event the Participant
may exercise the Option or Options during the remainder of the period preceding
the Expiration Date or until the date that is three months after the date he
ceases to serve on the Board, whichever is shorter.


(e) Exercise After Retirement. An Option granted under this Plan shall be
exercisable for all or part of the number of shares that the Participant was
entitled to purchase pursuant to Section 6.04(a), reduced by the number of
shares for which the Option was previously exercised, in the event of the
Participant’s Retirement prior to the Expiration Date and prior to the
termination of the Participant’s rights under Section 6.04(c) or (d). In that
event the Participant may exercise this Option during the remainder of the
period preceding the Expiration Date. For purposes of this Section 6.04(e), the
term “Retirement” shall mean Participant’s voluntary termination of service as a
member of the Board on or after the latest of (i) 90 days after Participant has
provided written notice to the Company’s Secretary of the decision to retire,
(ii) Participant’s attainment of age 60, and (iii) with respect to a particular
Option, the date that is six months after the Award Date on which such Option
was granted.


(f) Exercise in the Event of an Acceleration Date. Notwithstanding any other
provision of this Article VI, all outstanding Options previously granted under
the Plan shall be

7

--------------------------------------------------------------------------------



exercisable, in whole or in part, on an Acceleration Date and shall remain
exercisable thereafter for the periods specified in Sections 6.04 (b) through
(e), or Section 6.05, as applicable.


6.05 Merger, Dissolution.


Options previously granted under this Plan shall terminate on the effective date
of the dissolution or liquidation of the Company, or of a reorganization, merger
or consolidation of the Company with one or more corporations in which the
Company is not the surviving corporation, or of a transfer of substantially all
of the property or more than fifty percent of the then outstanding shares of the
Company. The preceding sentence to the contrary notwithstanding, Options shall
not terminate to the extent that written provision is made for their
continuance, assumption, or substitution by a successor employer or its parent
or subsidiary in connection with a transaction described in the preceding
sentence.


6.06 Minimum Exercise.


An Option granted under this Plan may not be exercised for less than fifty
shares of Common Stock unless it is exercised for the full number of shares that
remain subject to the Option.


6.07 Payment.


Payment of the Option price may be made in cash or a cash equivalent. Payment of
all or part of the Option price may also be made by surrendering shares of
Common Stock to the Company. If Common Stock is used to pay all or part of the
Option price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the day preceding the date of exercise) of the shares
surrendered must not be less than the Option price of the shares for which the
Option is being exercised.




ARTICLE VII


DEFERRED STOCK UNIT TERMS


7.01 Grant.


On any Award Date for which the Board has elected to grant Deferred Stock Units
under the Plan, each Participant on such Award Date shall be granted that number
of Deferred Stock Units which shall be equal to $85,000 divided by the Fair
Market Value of a share of Common Stock on such Award Date rounded up to the
next 100 units. The Deferred Stock Units granted to a Participant shall be
credited to a Deferral Account established and maintained in the name of such
Participant on the books and records of the Company. Each Deferred Stock Unit
granted under this Plan shall be evidenced by a Deferred Stock Unit Agreement
with the Company which shall contain the terms and conditions of the Deferred
Stock Unit and shall otherwise be consistent with the provisions of this Plan.

8

--------------------------------------------------------------------------------







7.02 Vesting.


Each Deferred Stock Unit granted in accordance with Section 7.01 shall be
immediately one hundred percent (100%) vested in the Participant on the Award
Date.


7.03 Dividend Equivalent Credits.


The Company shall credit to a Participant’s Deferral Account within thirty (30)
days after the payment date of any cash dividend with respect to shares of the
Company’s Common Stock, that number of additional Deferred Stock Units
determined by dividing (a) the product of the total number of Deferred Stock
Units credited to the Participant’s Deferral Account as of the record date for
such dividend multiplied by the per share amount of the dividend by (b) the Fair
Market Value of a share of Common Stock on such record date. All Deferred Stock
Units credited to a Participant’s Deferral Account in accordance with this
Section 7.03 shall be fully vested in such Participant.


7.04 Distribution of Deferral Accounts. A Participant’s Deferral Account shall
be paid to the Participant or, in the event of the Participant’s death, to the
Participant’s estate, as soon as practicable following the date the Participant
terminates service as a member of the Board. The form of payment shall be one
share of the Company’s Common Stock for each Deferred Stock Unit credited to the
Participant’s Deferral Account and cash for any fractional unit. Distribution of
the Participant’s Deferral Account shall be made in a single sum payment of
shares of Company Common Stock and cash for any fractional unit credited to the
Deferral Account.
 
ARTICLE VIII
 
GENERAL


8.01 Nontransferability.


Except as provided in Section 8.02, each Option or Deferred Stock Unit granted
under this Plan shall be nontransferable except by will or by the laws of
descent and distribution. Except as provided in Section 8.02, during the
lifetime of the Participant to whom an Option is granted, the Option may be
exercised only by the Participant. No right or interest of a Participant in any
Option or Deferred Stock Unit shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.


8.02 Limited Transferability.


Section 8.01 to the contrary notwithstanding, an Option or Deferred Stock Unit
may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as may be permitted under Securities Exchange Commission
Rule 16b-3 as in effect from time to time. The holder of an Option or Deferred
Stock Unit transferred pursuant to this section shall be bound by the same terms
and conditions that governed the Option or Deferred Stock Unit during the period
that it was held by the Participant; provided, however, that such transferee may
not transfer the Option or Deferred Stock Unit except by will or the laws of
descent and distribution.


9

--------------------------------------------------------------------------------


8.03 Status.


The Board may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of continuous service on the Board for purposes of this
Plan.


8.04 Shareholder Rights.


No Participant shall have any rights as a shareholder with respect to shares
subject to an Option or Deferred Stock Unit until the date of exercise of such
Option or the date the Participant receives shares of Common Stock in payment of
the Deferred Stock Units credited to the Participant’s Deferral Account under
the Plan.




ARTICLE IX


INDEMNIFICATION


A Participant shall be entitled to a payment under this Article IX if (i) any
benefit, payment, accelerated vesting or other right under this Plan constitutes
a “parachute payment” (as defined in Code Section 280G(b)(2)(A), but without
regard to Code Section 280G(b)(2)(A)(ii)), with respect to such Participant and
(ii) the Participant incurs a liability under Code Section 4999. The amount
payable to a Participant described in the preceding sentence shall be the amount
required to indemnify the Participant and hold the Participant harmless from the
application of Code Sections 280G and 4999. To effect this indemnification, the
Company shall pay such Participant an amount sufficient to pay the excise tax
imposed on Participant under Code section 4999 with respect to benefits,
payments, accelerated vesting and other rights under this Plan and any other
plan or agreement and any income, self-employment, hospitalization, excise or
other taxes attributable to the indemnification payment. The benefit payable
under this Article IX shall be paid in a single cash sum not later than twenty
days after the date (or extended filing date) on which the tax return reflecting
liability for the Code Section 4999 excise tax is required to be filed with the
Internal Revenue Service. Notwithstanding the foregoing, to the extent the terms
of any other plan or agreement also require that a Participant be indemnified
and held harmless from the application of Code Sections 280G and 4999, any such
indemnification and the amount required to be paid to a Participant under this
Article XI shall be coordinated so that such indemnification is paid only once,
and the Company’s obligation under this Article XI shall be satisfied to the
extent of any such other payment.

10

--------------------------------------------------------------------------------







ARTICLE X


ADJUSTMENT UPON CHANGE IN COMMON STOCK


The maximum aggregate number of shares that may be issued under the Plan, and
the number of shares as to which Options and Deferred Stock Units may be granted
under this Plan as of the applicable Award Date, and the terms of outstanding
Options and Deferred Stock Units shall be adjusted as the Board shall determine
to be equitably required in the event that (a) the Company (i) effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or (ii) engages in a transaction to which Section 424 of the Code applies or (b)
there occurs any other event which, in the judgment of the Board necessitates
such action. Any determination made under this Article X by the Board shall be
final and conclusive.


The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Options and Deferred Stock Units may be granted or
the terms of outstanding Options and Deferred Stock Units.




ARTICLE XI


COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES


No Option shall be exercisable, no Common Stock shall be issued, and no
certificates for shares of Common Stock shall be delivered under this Plan
except in compliance with all applicable federal and state laws and regulations
(including, without limitation, withholding tax requirements), any listing
agreement to which the Company is a party, and the rules of all domestic stock
exchanges on which the Company’s shares may be listed. The Company shall have
the right to rely on an opinion of its counsel as to such compliance. Any share
certificate issued to evidence Common Stock when an Option is exercised or when
a Deferred Stock Unit is converted to Common Stock may bear such legends and
statements as the Board may deem advisable to assure compliance with federal and
state laws and regulations. No Option shall be exercisable, no Common Stock
shall be issued, and no certificate for shares shall be delivered under this
Plan until the Company has obtained such consent or approval as the Board may
deem advisable from regulatory bodies having jurisdiction over such matters.

11

--------------------------------------------------------------------------------





ARTICLE XII


GENERAL PROVISIONS


12.01 Effect on Service.


Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the service of the Company or in any way
affect any right and power of the Company to terminate the service of any
individual at any time with or without assigning a reason therefor.


12.02 Unfunded Plan.


The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.


12.03 Rules of Construction.


Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.


ARTICLE XIII


AMENDMENT


The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
the amendment (i) increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article X),
(ii) changes the class of individuals eligible to become Participants, (iii)
expands the types of awards available under the Plan, (iv) materially extends
the term of the Plan, (v) materially changes the method of determining the
exercise price of an Option, (vi) deletes or limits any provisions regarding
repricing of Options, or (vii) otherwise is considered a “material revision”
pursuant to Securities and Exchange Commission Release No. 34-48108. No
amendment shall, without a Participant’s consent, adversely affect any rights of
such Participant under any Option or Deferred Stock Unit outstanding at the time
such amendment is made. Notwithstanding the preceding, the Board may amend or
modify the Plan to the extent necessary to cause the Plan to comply with the
requirements of Sections 409A(a)(2), (3) and (4) of the Internal Revenue Code of
1986 (as amended by the American Jobs Creation Act of 2004) and any rules or
regulations issued thereunder by the United States Department of the Treasury.

12

--------------------------------------------------------------------------------







ARTICLE XIV


DURATION OF PLAN


No Option or Deferred Stock Unit may be granted under this Plan after the Award
Date in 2008. Options and Deferred Stock Units granted before that date shall
remain valid in accordance with their terms.




ARTICLE XV


EFFECTIVE DATE OF AMENDED AND RESTATED PLAN


Options and Deferred Stock Units may be granted under this amended and restated
Plan upon its adoption by the Board, provided that no grant of Deferred Stock
Units shall be effective or exercisable unless this Plan is approved by a
majority of the votes cast by the Company’s shareholders, voting either in
person or by proxy, at a duly held shareholders’ meeting at which a quorum is
present.

13

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

